      Case 2:19-cv-01216-TLN-DB Document 34 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN CHOYCE,                                  No. 2:19-cv-1216 TLN DB P
12                       Plaintiff,
13           v.                                         ORDER
14    M. OLIVERIA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. Previously, defendants filed a motion to dismiss on the

19   following grounds: (1) failure to comply with the pleading requirements of Federal Rules of Civil

20   Procedure 8; (2) failure to state a claim under Federal Rule of Civil Procedure 12(b)(6); (3)

21   failure to exhaust administrative remedies; and (4) qualified immunity. To date, plaintiff has not

22   filed an opposition or sought an extension of time to do so.

23          Local Rule 230(l) provides in part: “Failure of the responding party to file an opposition

24   or to file a statement of no opposition may be deemed a waiver of any opposition to the granting

25   of the motion and my result in the imposition of sanctions.” Further, Local Rule 110 provides that

26   failure to comply with the Local Rules “may be grounds for imposition by the Court of any and

27   all sanctions authorized by statute or Rule or within the inherent power of the Court.”

28   ////
                                                        1
      Case 2:19-cv-01216-TLN-DB Document 34 Filed 03/22/21 Page 2 of 2


 1            Based on the foregoing, IT IS HEREBY ORDERED that plaintiff shall show cause within

 2   fourteen days from the date of this order why this action should not be dismissed for failure to

 3   comply with a court order and failure to prosecute.

 4   Dated: March 22, 2021
 5

 6

 7

 8
     /DLB7;
     DB/Inbox/Routine/choy1216.osc
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
